DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the phrase “means for adjusting a position of the driving worm wheel to compensate for wear in the vehicle brake” (see claim 10).  This phrase is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification states that “[w]ear adjustment mechanism 18 provides a means See ¶ 0018).  
It is noted that claim 11 subsequently recites structure sufficient for performing the claimed function of the means-plus-function limitation.  As such, claims 11-19 are interpreted as not invoking a 112(f) interpretation.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhejiang (CN 100501184) (machine translation attached).
Regarding independent claim 1, Zhejiang discloses an automatic slack adjuster for a vehicle brake (see machine translation, ¶ 0002), comprising: a housing (1) configured for coupling to a brake actuator (see FIG. 1); a driving worm wheel (8) supported by the housing and configured to engage a brake cam shaft of the vehicle brake (see machine translation, ¶ 0024); a driving worm screw (11) supported by the housing and defining a threaded portion in mesh with the driving worm wheel and first and second shaft portions extending from opposite sides of the threaded portion (see FIG. 1), the driving worm screw configured to transfer a brake actuating force, imparted by the brake actuator to the housing, to the driving worm wheel and the brake cam shaft (see ¶ 0029); a spring (10) configured to apply a biasing force to the first shaft portion of the driving worm screw to bias the driving worm screw see FIG. 1); and, a wear adjustment mechanism (2, 3, 4, 5, 6, 7, 15) including a reference arm assembly (7) configured to be fixed against movement (see ¶ 0024) and including a control ring gear (6) (see ¶ 0028); a pinion gear (15) in mesh with the control ring gear and configured for rotation about a rotational axis (see ¶ 0028), a control worm screw (5) coupled to the pinion gear for rotation with the pinion gear about the rotational axis (see ¶ 0028); a control worm wheel (2) disposed about the second shaft portion of the driving worm screw and in mesh with the control worm screw (see FIGS. 1, 2); a clutch ring (4) disposed about the second shaft portion of the driving worm screw on an opposite side of the control worm wheel relative to the threaded portion of the driving worm screw (see FIG. 1), the clutch ring including a plurality of teeth configured for engagement with a corresponding plurality of teeth on the second shaft portion of the driving worm screw (see ¶ 0026); and, a wrap spring (3) engaging surfaces of the control worm wheel and the clutch ring (see FIG. 1, ¶ 0026).
Regarding claim 2, Zhejiang discloses that only the wrap spring is disposed between a radially outer surface of the second shaft portion of the driving worm screw and a radially inner surface of the control worm wheel (see FIG. 1).
Regarding claim 3, Zhejiang discloses that only the wrap spring is disposed between the radially outer surface of the second shaft portion of the driving worm screw and a radially inner surface of the clutch ring (see FIG. 1).
Regarding claim 4, Zhejiang discloses that the surfaces of the control worm wheel and the clutch ring comprise radially inner surfaces of the control worm wheel and the clutch ring (see FIG. 1).
Regarding claim 5, Zhejiang discloses that the control worm wheel and the clutch ring are arranged to ensure coaxial movement (see FIG. 1).
Regarding claim 7, Zhejiang discloses that the spring acts on an axial end of the first shaft portion of the driving worm screw (see FIG. 1).
see FIG. 1, element to the right of control worm wheel (2) forms a thrust bearing).
Regarding independent claim 10, Zhejiang discloses an automatic slack adjuster for a vehicle brake (see machine translation, ¶ 0002), comprising: a housing (1) configured for coupling to a brake actuator (see FIG. 1); a driving worm wheel (8) supported by the housing and configured to engage a brake cam shaft of the vehicle brake (see machine translation, ¶ 0024); a driving worm screw (11) supported by the housing and in mesh with the driving worm wheel (see FIG. 1), the driving worm screw configured to transfer a brake actuating force, imparted by the brake actuator to the housing, to the driving worm wheel and the brake cam shaft (see ¶ 0029); a spring (10) configured to apply a biasing force to the first shaft portion of the driving worm screw to bias the driving worm screw in a first direction (see FIG. 1); and, means for adjusting a position of the driving worm wheel (2, 3, 4, 5, 6, 7, 15) to compensate for wear in the vehicle brake (see ¶¶ 0029-0031).  
Regarding claim 11, Zhejiang discloses that the driving worm screw comprises a threaded portion (110) and first and second shaft portions extending from opposite sides of the threaded portion (see FIG. 1), the adjusting means comprising a reference arm assembly (7) configured to be fixed against movement (see ¶ 0024) and including a control ring gear (6) (see ¶ 0028); a pinion gear (15) in mesh with the control ring gear and configured for rotation about a rotational axis (see ¶ 0028), a control worm screw (5) coupled to the pinion gear for rotation with the pinion gear about the rotational axis (see ¶ 0028); a control worm wheel (2) disposed about the second shaft portion of the driving worm screw and in mesh with the control worm screw (see FIGS. 1, 2); a clutch ring (4) disposed about the second shaft portion of the driving worm screw on an opposite side of the control worm wheel relative to the threaded portion of the driving worm screw (see FIG. 1), the clutch ring including a plurality of teeth configured for engagement with a corresponding plurality of teeth on the second shaft portion of see ¶ 0026); and, a wrap spring (3) engaging surfaces of the control worm wheel and the clutch ring (see FIG. 1, ¶ 0026).
Regarding claim 12, Zhejiang discloses that only the wrap spring is disposed between a radially outer surface of the second shaft portion of the driving worm screw and a radially inner surface of the control worm wheel (see FIG. 1).
Regarding claim 13, Zhejiang discloses that only the wrap spring is disposed between the radially outer surface of the second shaft portion of the driving worm screw and a radially inner surface of the clutch ring (see FIG. 1).
Regarding claim 14, Zhejiang discloses that the surfaces of the control worm wheel and the clutch ring comprise radially inner surfaces of the control worm wheel and the clutch ring (see FIG. 1).
Regarding claim 15, Zhejiang discloses that the control worm wheel and the clutch ring are arranged to ensure coaxial movement (see FIG. 1).
Regarding claim 17, Zhejiang discloses that the spring acts on an axial end of the first shaft portion of the driving worm screw (see FIG. 1).
Regarding claim 18, Zhejiang discloses a thrust bearing disposed between the control worm wheel and the threaded portion of the driving worm screw (see FIG. 1, element to the right of control worm wheel (2) forms a thrust bearing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang (CN 100501184) (machine translation attached), as applied to claims 1, 10 and 11, above, and further in view of Echambadi et al. (US 2010/0288590).
Regarding claim 9, Zhejiang does not disclose that the pinion gear defines a first angular drive face and the control worm screw defines a second angular drive face disposed within a common plane with the first angular drive face and spaced from the first angular drive face by an angular gap corresponding to a predetermined clearance between a friction lining of the vehicle brake and a friction surface of the vehicle brake.
Echambadi teaches an automatic slack adjuster for a vehicle brake (see Abstract, FIGS. 1-4) comprising a pinion gear (16) defining a first angular drive face (see ¶ 0070, “stepped faces”) and a control worm screw (19) defines a second angular drive face (see ¶ 0070, “stepped faces”) disposed within a common plane with the first angular drive face and spaced from the first angular drive face by an angular gap corresponding to a predetermined clearance between a friction lining of the vehicle brake and a friction surface of the vehicle brake (see FIGS. 3, 4; ¶ 0070).
It would have been obvious to replace the pinion and control worm screw of Zhejiang with the pinion and control worm screw of Zhejiang to allow for a predetermined clearance between a brake see e.g. Echambadi, ¶¶ 0070, 0073, 0075).
Regarding claim 19, Zhejiang does not disclose that the pinion gear defines a first angular drive face and the control worm screw defines a second angular drive face disposed within a common plane with the first angular drive face and spaced from the first angular drive face by an angular gap corresponding to a predetermined clearance between a friction lining of the vehicle brake and a friction surface of the vehicle brake.
Echambadi teaches an automatic slack adjuster for a vehicle brake (see Abstract, FIGS. 1-4) comprising a pinion gear (16) defining a first angular drive face (see ¶ 0070, “stepped faces”) and a control worm screw (19) defines a second angular drive face (see ¶ 0070, “stepped faces”) disposed within a common plane with the first angular drive face and spaced from the first angular drive face by an angular gap corresponding to a predetermined clearance between a friction lining of the vehicle brake and a friction surface of the vehicle brake (see FIGS. 3, 4; ¶ 0070).
It would have been obvious to replace the pinion and control worm screw of Zhejiang with the pinion and control worm screw of Zhejiang to allow for a predetermined clearance between a brake shoe and drum, thereby preventing dragging of the brake shoe on the drum (see e.g. Echambadi, ¶¶ 0070, 0073, 0075).
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same 
Applicant is advised that should claims 1-5 and 7-9 be found allowable, claims 11-15 and 17-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         
July 9, 2021